Citation Nr: 0920722	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to service 
connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  The Veteran 
claims that he was a motorman on River Boat Patrols, River 
Section 512, and was exposed to ambush the whole time he was 
in country.  He claims he saw bodies.  Additionally, his 
child died in September 1966 of a miscarriage, but the Navy 
did not think it was important enough to even consider.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

VA treatment records dated in January 2007, May 2007, July 
2007, and October 2007 all note that the Veteran was given an 
impression of PTSD.  However, a December 2007 VA psychiatric 
examination report notes that the Veteran does not meet the 
criteria for PTSD, and that he was given a diagnosis of 
generalized anxiety disorder.  The December 2007 VA examiner 
did not address in his examination report the numerous 
diagnoses of PTSD contained in the Veteran's VA treatment 
records.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  Because there is 
conflicting psychiatric evidence regarding whether the 
Veteran currently has PTSD a new VA psychiatric examination 
should be provided to address this issue.  

Additionally, the Veteran's personnel records indicate that 
he was given the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and National Defense Service Medal.  The 
Veteran's personnel records also indicate that he was with 
RPS 512, from January 16th to March 24th 1967. 

In April 2007 the RO made a formal finding of a lack of 
information required to corroborate stressors associated with 
his claim for service connection for PTSD.  The Board 
disagrees.  The Veteran's personnel records indicate that for 
an approximately 3 month period of time in 1967 the Veteran 
had service which may have involved the stressful experiences 
he has claimed.  The RO has made no attempt to verify the 
Veteran's claimed stressful events, despite the fact that the 
Veteran's personnel records provide specific dates of the 
Veteran's service during which his claimed stressful 
incidents occurred, and the squadron and patrol section in 
which the Veteran served.  To ensure that VA has met its duty 
to assist the appellant in developing the evidence in support 
of his claim pursuant to 38 U.S.C.A. § 5103A, and to ensure 
full compliance with due process requirements, this case must 
be remanded so that the RO can comply with its mandated duty 
to assist by attempting to verify whether the stressful 
events actually occurred as the Veteran claims.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether the Veteran currently has PTSD in 
accordance with 38 C.F.R. § 3.304(f).  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
note and address Veteran's VA treatment 
records dated in January 2007, May 2007, 
July 2007, and October 2007, which note 
that the Veteran was given impressions of 
PTSD.  A rationale for all medical 
opinions must be provided.

2.  Explore all means to determine whether 
the stressful events the Veteran claims he 
experienced actually occurred.  The 
Veteran claims that he was ambushed by 
enemy forces while he was a motorman on 
river patrol boats in Vietnam.  The 
Veteran served with River Patrol Squadron 
512, from January 16th to March 24th in 
1967.  The request should note that the 
stressor that needs to be verified is 
whether any of the boats that the Veteran 
may have been came under attack or ambush 
due to enemy fire at anytime from January 
1, 1967 to March 31, 1967.  Negative 
responses should be documented.

3.	Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




